DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
	The applicant argues “Rather, it appears that the Office Action’s interpretation of Beattie involves endpoint devices connecting to a same VPN being considered part of the “first” user group. It is also noted that the cited portion of Beattie (see Office Action p. 6, citing Beattie col. 6 lines 7-14) describes that endpoint device 104a-h may have a VPN application to allow the endpoint devices to connect to a VPN, but there is no description of a plurality of different “user groups,” and more specifically different user groups associated with a plurality of different categories.”  See pages 14-15 of applicant’s remarks.  The examiner respectfully disagrees.
	Beattie discloses the example VANFAN server 120 of FIG. 1 collects metric data from the endpoint devices 104a-h to be used in an analysis of the connectivity experienced by the endpoint devices 104a-h. As described above, the endpoint devices 104a-h have at least one VPN application installed thereon to enable the endpoint devices 140a-h to connect to and communicate over the VPN…When installed on the endpoint devices 104a-h, the example VANFAN application enables the example VANFAN server 120 to collect the metric data described herein. In the illustrated when metric data from multiple endpoint devices 104a-h is analyzed together, the endpoint devices 104a-h to be analyzed together are determined by the correlation points 110a-d, which can define a VPN connectivity set.  See col. 6, lines 7-46.  According to Beattie, the server 120 monitors and  analyzes the data collected from the devices 104a-h to detect error conditions causing service interruptions where a troubling ticket may be generated.  Beattie discloses different user groups where the different user groups are associated with a plurality of different categories.  User groups can be defined as two or more endpoint devices 104a-h that are part of a VPN connectivity set where the devices 104a-h utilize a common network element, such as a hub or router, to establish connectivity to the service provider network 102 (see col. 4, lines 33-63).   As shown in figure 1, a user group could be the VPN connectivity set of endpoint devices 104a-104c sharing the same access network 108a and router 106a to establish connection with the network 102.  Another user group could be the VPN connectivity set of endpoint devices 104d-104f sharing the same access network 108b and router 106b to establish connection with the network 102.  Another user group could be the VPN connectivity set of endpoint devices 104g-104h sharing the same access network 108c and router 106c to establish connection with the network 102.  The different user groups depicted in figure 1 are associated with different categories.  For example, a category could be defined as a particular group sharing the same access network 108 or router 106 or VPN application.  Therefore, it is clear that Beattie discloses a plurality of different “user 
	  For the reasons as described above, Beattie discloses all limitations as required in independent claims 1, 15 and 16.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4, 6-8, 11-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beattie, Jr. et al. (Beattie), U.S. Patent No. 7,954,010.
Regarding Claims 1, 15 and 16, Beattie discloses a method comprising:
monitoring a plurality of sessions (in other words, VPN connectivity; see col. 5, lines 25-27) for a user group (for example, a point of correlation refers to a point shared between two or more endpoint devices 104a-h that are part of a VPN connectivity set therefore, considered as a user group; see col. 4, lines 33-54) of user endpoint devices (i.e., endpoint devices 104a-h; see figure 1), via a processor (as required in server 120 shown in figure 3) of an application server of a communications network operated by a network service provider (i.e., VANFAN server 120; see figure 3 and col. 6, lines 18-31), for detecting an abnormal cause code associated with the user group (for example, a code assigned to the first endpoint device 104a which indicates whether the VPN connection was closed normally or abnormally therefore, considered as an abnormal cause code; see col. 7, lines 1-35), wherein the user group is established for the user endpoint devices that are associated with a first category (in other words, a category such as, VPN connectivity set associated with a common element; see col. 4, lines 33-54);
aggregating, via the processor, the abnormal cause code over a plurality of user groups comprising the user group and other user groups having user endpoint devices that are associated with a plurality of different categories including the first category (as described in col. 6, lines 7-14.  Also, see examiner’s response above), wherein the aggregating of the abnormal cause code over the plurality of user groups is performed in accordance with at least one criterion, the at least one criterion comprising a browser software used by the user endpoint devices of the plurality of user groups (for example, in accordance with the endpoint devices 104a-h having at least one VPN application installed thereon to enable the endpoint devices 104a-h to connect to and communicate over the VPN therefore, considered as at least one criterion comprising a browser software; see col. 6, lines 15-31);
determining, via the processor, a root cause (in other words, the components, such as gateways, routers, and/or switches, of one of the PE routers 106a-d identified as a cause of an error condition and/or determined to be problematic; see col. 5, line 66-col. 6, line 2) for the abnormal cause code when a deviation is determined to have occurred for the abnormal cause code in connection with the plurality of user groups (for example, findings that thresholds have been exceeded as described in col. 14, lines 42-45), wherein the deviation is determined from a (in other words, for the number of connection failures, the corresponding threshold may be a number per unit of time, such as a number of connection failures per hours, deemed to be indicative of an error condition; see col 8, lines 35-44), wherein the root cause identifies either an issue associated with the communications network (in other words, the components, such as gateways, routers, and/or switches, of one of the PE routers 106a-d identified as a cause of an error condition and/or determined to be problematic; see col. 5, line 66-col. 6, line 2) or an issue associated with the user endpoint devices of the plurality of user groups; and
generating, via the processor, a ticket indicating the root cause (in other words, generating a trouble ticket as described in col. 9, lines 37-50).
Regarding Claims 2 and 17, Beattie discloses wherein the first category is established based on a predetermined granularity level (see col. 4, lines 29-54).
Regarding Claims 3 and 18, Beattie discloses wherein the predetermined granularity level is for establishing the first category based on at least one of: a type of the user endpoint devices of the user group, a manufacturer of the user endpoint devices of the user group, an operating system used by the user endpoint devices of the user group (see col. 4, lines 29-54), a version of the operating system used by the user endpoint devices of the user group, or a software application installed in the user endpoint devices of the user group.
Regarding Claims 4 and 19, Beattie discloses further comprising: updating, via the processor, data associated with the abnormal cause code when the abnormal cause code is detected (see col. 8, lines 23-34).
Regarding Claim 6, Beattie discloses wherein the baseline is established for the abnormal cause code using a prediction model (for example, a threshold number of connection failures configured according to one or more rules; see col. 8, lines 37-38).
Regarding Claim 7, Beattie discloses wherein the baseline is established for the abnormal cause code in accordance with a performance criterion (such as a number of connection failures, the corresponding threshold may be a number per unit of time, such as a number of connection failures per hours, deemed to be indicative of an error condition; see col 8, lines 35-44).
Regarding Claim 8, Beattie discloses further comprising: providing, via the 
processor, a notice to a customer care system, wherein the notice comprises at least one of: a list of the user endpoint devices of the plurality of user groups that is affected by the root cause (see col. 12, lines 59-60), a service that is affected by the root cause, or a list of the user endpoint devices of the plurality of user groups that could be potential sources of the root cause.
	Regarding Claim 11, Beattie discloses wherein when the root cause is identified as being the issue associated with the user endpoint devices of the plurality of user groups, the determining further comprises determining whether the root cause is associated with at least one of: a type of the user endpoint devices of the plurality of user groups, an operating system used by the user endpoint devices of the plurality of (i.e., network element associated with endpoint devices; see col. 8, lines 27-34), a version of the operating system used by the user endpoint devices of the plurality of user groups, a model of the user endpoint devices of the plurality of user groups, a configuration of the user endpoint devices of the plurality of user groups, a software application that is installed on the user endpoint devices of the plurality of user groups, or a configuration of the software application that is installed on the user endpoint devices of the plurality of user groups.
	Regarding Claim 12, Beattie discloses further comprising: aggregating, via the processor, the abnormal cause code with other abnormal cause codes (see col. 7, line 8).
	Regarding Claim 14, Beattie discloses further comprising: receiving, via the processor, a query for trouble isolation from a user endpoint device (see col. 6, lines 27-31); processing, via the processor, the query to identify at least one user group with which the user endpoint device is associated; and for each user group with which the user endpoint device is associated, collecting, via the processor, data associated with at least one abnormal cause code of each user group (see col. 7, lines 1-35).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beattie in view of Mufti, U.S. Publication No. 2016/0029228.
Regarding Claims 5 and 20, Beattie discloses the method and apparatus as 
described above.  Beattie fails to disclose wherein the abnormal cause code comprises a session initiation protocol error code for the plurality of sessions that is monitored.  Mufti discloses wherein the abnormal cause code comprises a session initiation protocol error code for the plurality of sessions that is monitored (see paragraphs [0072] and [0074]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Mufti’s invention with Beattie’s invention for managing failures during communication sessions for preventing further failure conditions.	
7.	Claims 9, 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beattie in view Hui et al. (Hui), U.S. Publication No. 2016/0277952.
Regarding Claim 9, Beattie discloses the method as described above.  Beattie fails to disclose wherein the customer care system sends a notification to a user endpoint device that subscribes to the service that is affected by the root cause.  Hui discloses wherein the customer care system sends a notification to a user endpoint device that subscribes to the service that is affected by the root cause (see paragraph [0063]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hui’s invention with Beattie’s invention to provide constant and reliable telecommunication and data communication service at all times (see paragraph [0001] of Hui).
Regarding Claim 10, Beattie discloses the method as described above.  Beattie fails to disclose wherein the customer care system notifies a user endpoint device on the list of the user endpoint devices that could be potential sources of the root cause that the user endpoint device is a potential source of the root cause.  Hui discloses wherein the customer care system notifies a user endpoint device on the list of the user endpoint devices that could be potential sources of the root cause that the user endpoint device is a potential source of the root cause (see paragraph [0063]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Hui’s invention with Beattie’s invention to provide constant and reliable telecommunication and data communication service at all times (see paragraph [0001] of Hui).
Regarding Claim 13, Beattie discloses the method as described above.  Beattie fails to disclose wherein the at least one criterion further comprises at least one of: a manufacturer of hardware network elements associated with the plurality of user groups, a type of the user endpoint devices of the plurality of user groups, a manufacturer of the user endpoint devices of the plurality of user groups, or a version of an operating system used by the user endpoint devices of the plurality of user groups.  Hui discloses wherein the at least one criterion further comprises at least one of: a manufacturer of hardware network elements associated with the plurality of user groups (see paragraph [0028]), a type of the user endpoint devices of the plurality of user groups, a manufacturer of the user endpoint devices of the plurality of user groups, or a version of an operating system used by the user endpoint devices of the plurality of user groups.  It would have been obvious to a person of ordinary skill in the art before the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        February 15, 2022